DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/27/2022 has been entered.  Claims 1 – 5, 11 – 15, 21 – 25 and 31 – 36 are pending.  Claims 6 – 10, 16 – 20 and 26 – 30 have been cancelled.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5,11-15,21-25,31-32 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Blahnik et al. (US 2016/0058337 A1) in view of Brown et al. (US 2012/0274508 A1) and Nagahara (US 2016/0361598 A1).
Re claims 1, 11, 21:
1. Blahnik teaches a wearable device for automatically tracking an exercise (Blahnik, [0126], “one or more accelerometers” [0127], “GPS”; [0006], “wearing the electronic device … processors are capable of executing the instructions”), comprising: 
one or more motion sensors (Blahnik, [0126], “accelerometer 168 coupled to peripherals interface 18”); 
a global positioning system (GPS) receiver (Blahnik, [0127], “GPS”);
a wireless transceiver configured to communicate with a mobile device (Blahnik, [0110], “wireless”; [0243]); 
a touch screen (Blahnik, figs. 97 - 102, “Touch Sensitive Surface Unit”);
at least one processor coupled to the one or more motion sensors, the wireless transceiver, and the touch screen display (Blahnik, figs. 97 - 102); and 
a memory storing computer-executable instructions for controlling the at least one processor (Blahnik, figs. 97 - 102) to: 
determine, based on motion data output from the one or more motion sensors (Blahnik, [0363], “if the user begins to perform an activity, such as walking five steps, a positive determination can be made at block 2406 and the process can proceed to block 2414. At block 2414, the activity timer can be paused, and at block 2416 the amount of detected activity can be updated to include the five steps taken by the user”),
activate the GPS receiver (Blahnik, [00412], “Initiating the workout can include activating one or more activity sensors (e.g., sensors 168, 359, and 520) and recording activity data provided by those one or more activity sensors … biometric sensor for measuring heart rate and a GPS sensor for measuring position may be activated”; [0257], “a set of intensity samples collected during a predetermined time period (e.g., 0.05, 0.1, 0.2, 0.5, 1, 2, 5, 10 seconds) relative to a predefined event (e.g., after detecting the contact, prior to detecting liftoff of the contact”), 
determine, based on the motion data, that the user has ended the running exercise (Blahnik, [0435], “this can include deactivating some or all of the activity sensors and storing the attributes of the workout in the device as a completed workout”; fig. 51, 4.0 Miles goal; figs. 70 – 72 show the exercise session has been paused once a user has completed the 4 mile run; and; fig. 71, “Workout Paused”), and 
deactivate the GPS receiver in response to determining the user has ended the running exercise (Blahnik, [0435], “the device can end the workout. In some examples, this can include deactivating some or all of the activity sensors and storing the attributes of the workout in the device as a completed workout”). 

11. Blahnik teaches a biometric tracking device (Blahnik, [0126], “one or more accelerometers” [0127], “GPS”; [0006], “wearing the electronic device … processors are capable of executing the instructions”), comprising:
one or more motion sensors (Blahnik, [0126], “accelerometer 168 coupled to peripherals interface 18”); 
a global positioning system (GPS) receiver (Blahnik, [0127], “GPS”); 
a wireless transceiver configured to communicate with a mobile device (Blahnik, [0110], “wireless”; [0243]); 
a touch screen display (Blahnik, figs. 97 - 102, “Touch Sensitive Surface Unit”); 
at least one processor coupled to the one or more motion sensors, the wireless transceiver, and the touch screen display (Blahnik, figs. 97 - 102); and 
a memory storing computer-executable instructions for controlling the at least one processor (Blahnik, figs. 97 - 102) to: 
determine, based on motion data output from the one or more motion sensors (Blahnik, [0363], “if the user begins to perform an activity, such as walking five steps, a positive determination can be made at block 2406 and the process can proceed to block 2414. At block 2414, the activity timer can be paused, and at block 2416 the amount of detected activity can be updated to include the five steps taken by the user”), 
activate the GPS receiver (Blahnik, [00412], “Initiating the workout can include activating one or more activity sensors (e.g., sensors 168, 359, and 520) and recording activity data provided by those one or more activity sensors … biometric sensor for measuring heart rate and a GPS sensor for measuring position may be activated”; [0257], “a set of intensity samples collected during a predetermined time period (e.g., 0.05, 0.1, 0.2, 0.5, 1, 2, 5, 10 seconds) relative to a predefined event (e.g., after detecting the contact, prior to detecting liftoff of the contact”), 
determine, based on the motion data, that the user has ended the running exercise (Blahnik, [0435], “this can include deactivating some or all of the activity sensors and storing the attributes of the workout in the device as a completed workout”; fig. 51, 4.0 Miles goal; figs. 70 – 72 show the exercise session has been paused once a user has completed the 4 mile run; and; fig. 71, “Workout Paused”), and 
deactivate the GPS receiver in response to determining the user has ended the running exercise (Blahnik, [0435], “the device can end the workout. In some examples, this can include deactivating some or all of the activity sensors and storing the attributes of the workout in the device as a completed workout”).

21. A method of operating a wearable device (Blahnik, [0126], “one or more accelerometers” [0127], “GPS”; [0006], “wearing the electronic device … processors are capable of executing the instructions”), the wearable device comprising one or more motion sensors (Blahnik, [0126], “accelerometer 168 coupled to peripherals interface 18”), a touch screen display (Blahnik, figs. 97 - 102, “Touch Sensitive Surface Unit”), a global positioning system (GPS) receiver (Blahnik, [0127], “GPS”), and at least one processor (Blahnik, figs. 97 - 102), the method comprising: 
determining, based on motion data output from the one or more motion sensors (Blahnik, [0363], “if the user begins to perform an activity, such as walking five steps, a positive determination can be made at block 2406 and the process can proceed to block 2414. At block 2414, the activity timer can be paused, and at block 2416 the amount of detected activity can be updated to include the five steps taken by the user”), 
activating the GPS receiver (Blahnik, [00412], “Initiating the workout can include activating one or more activity sensors (e.g., sensors 168, 359, and 520) and recording activity data provided by those one or more activity sensors … biometric sensor for measuring heart rate and a GPS sensor for measuring position may be activated”; [0257], “a set of intensity samples collected during a predetermined time period (e.g., 0.05, 0.1, 0.2, 0.5, 1, 2, 5, 10 seconds) relative to a predefined event (e.g., after detecting the contact, prior to detecting liftoff of the contact”),
determining, based on the motion data, that the user of the wearable device has ended the running exercise (Blahnik, [0435], “this can include deactivating some or all of the activity sensors and storing the attributes of the workout in the device as a completed workout”; fig. 51, 4.0 Miles goal; figs. 70 – 72 show the exercise session has been paused once a user has completed the 4 mile run; and; fig. 71, “Workout Paused”); and 
deactivating the GPS receiver in response to determining the user has ended the running exercise (Blahnik, [0435], “the device can end the workout. In some examples, this can include deactivating some or all of the activity sensors and storing the attributes of the workout in the device as a completed workout”)

Blahnik does not explicitly disclose determine, based on motion data output from the one or more motion sensors, that a user of the biometric tracking device has started a running exercise, activate the GPS receiver in response to determining the user has started the running exercise, display, via the touch screen display, an indication that the user has started the running exercise, receive, from the touch screen display, a touch input confirmation that the user has started the running exercise.

Brown et al. (US 2012/0274508 A1) teaches a device for monitoring athletic performance of a user has a wristband configured to be worn by the user (Brown, Abstract).  Brown teaches display, via the touch screen display, an indication that the user has started the running exercise, receive, from the touch screen display, a touch input confirmation that the user has started the running exercise (Brown, fig. 86e, [ j ] – “Walk to Connect” - a user started the exercise; [ I ] – is an indication that the user has started the exercise; [ l ] – “Ready GO/STOP” – touch input confirmation; [0047], “the watch 10 may provide the shock button in combination with a touch screen for additional input capabilities”; [0119], “A "Start/End" selection is also displayed with the "Ready" screen. Once the user selects the "Start" option, the watch 10 begins recording the athletic performance including speed, distance, heart rate and other parameters such as calories burned”).  Therefore, in view of Brown, it would have been obvious to one of ordinary skill in the art, at the time of invention was made, to modify the method/apparatus described in Blahnik, by displaying a start indicator and a start confirmation as taught by Brown, in order to allow the watch to begin recording the athletic performance including speed, distance, heart rate and other parameters such as calories burned (Brown, [0119]).

Nagahara (US 2016/0361598 A1) teaches invention relates to a sport activity recording apparatus and method (Nagahara, Abstract).  Nagahara further teaches determine, based on motion data output from the one or more motion sensors, that a user of the biometric tracking device has started a running exercise, activate the GPS receiver in response to determining the user has started the running exercise (Nagahara, fig. 6, S230 - “IS USER WALKING?” – motion data; S240 – “SET TIMEOUT PERIOD T0 AND DRIVE GPS SENSOR FOR TIMEOUT PERIOD T0”; S250 - “HAS POSITIONING BEEN SUCCESSFUL?” – activate GPS receiver; [0102], “The processor 120 refers to the acceleration data outputted from the acceleration sensor 113 to evaluate whether or not the user is walking”; [0104], “drives the GPS sensor 110 for the timeout period T0 (Electric power supply to the GPS sensor 110 is initiated to bring the GPS sensor 110 into in a running state)”; [0178], “… including cross-country skiing and ski jumping), running, bicycling, walking, tennis, swimming”).   Therefore, in view of Nagahara, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method / apparatus described in Blahnik, by activating GPS sensor based on acceleration data as taught by Nagahara, in order to reduce power consumption by activating the sensor when positional data is needed (Nagahara, [0059], “Since the electronic apparatus 1 can avoid useless logging performed when the user forgets to input the termination instruction, useless electric power consumption can be avoided”).  
Re claims 2, 12, 22:
2. The wearable device of claim 1, wherein the memory further comprises computer-executable instructions for controlling the at least one processor to: 
store at least a portion the motion data related to the running exercise in response to determining that the user has started the running exercise (Blahnik, [0006], “updating a first value stored in a memory based on the activity data”; [0363], “if the user begins to perform an activity, such as walking five steps, a positive determination can be made at block 2406 and the process can proceed to block 2414. At block 2414, the activity timer can be paused, and at block 2416 the amount of detected activity can be updated to include the five steps taken by the user)), and 
end storage of the portion of the motion data related to the exercise in response to determining that the user has ended the running exercise (Blahnik, fig. 51, 4.0 Miles goal; figs. 70 – 72 show the exercise session has been paused once a user has completed the 4 mile run; and; fig. 71, “Workout Paused”; [0435], “interface 7100 can include a workout description 7002 identifying the type of workout and the goal for the workout, a stop button 7004, and a resume button 7102. In response to a selection of resume button 7102, the device can resume the workout and display the workout interface that was previously displayed before interface 7100 was displayed. In other words, the one or more processors of the device can resume receiving activity data from the activity sensors and/or can include received activity data as part of the workout”).

12. The biometric tracking device of claim 11, wherein the memory further stores computer-executable instructions for controlling the at least one processor to:
store at least a portion the motion data related to the running exercise in response to determining that the user has started the running exercise, and 
end storage of the portion of the motion data related the running exercise in response to determining that the user has ended the running exercise (See claim 2 rejection above).

22. The method of claim 21, further comprising:
storing at least a portion the motion data related to the exercise in response to determining that the user has started the running exercise, and 
ending storage of the portion of the motion data related the exercise in response to determining that the user has ended the running exercise (See claim 2 rejection above).

Re claims 3, 13, 23:
3. The wearable device of claim 2, wherein the memory further comprises computer-executable instructions for controlling the at least one processor to: classify the running exercise as a discrete exercise separate from other activity data in response to the touch input confirmation, and associate the stored portion of the motion data related to the running exercise with the discrete exercise (Blahnik teaches step(s) for acquiring activity data (i.e., geolocation data and biometric data) ([0412]) corresponding to the discrete activity (i.e., Blahnik, [0351])  and a workout summary for a workout session (i.e., Blahnik, figs. 87 - 88);  Blahnik teaches a system that associate (classify) biometric data corresponding to the exercise for upload to a server (Blahnik, [0281]; [0282]) when the type of exercise is determined (Blahnik, figs. 41 - 46)).

13. The biometric tracking device of claim 12, wherein the memory further stores computer-executable instructions for controlling the at least one processor to: 
classify the running exercise as a discrete exercise separate from other activity data in response to the touch input confirmation, and 
associate the stored portion of the motion data related to the running exercise with the discrete exercise (See claim 3 rejection above).

23. The method of claim 22, further comprising: 
classifying the running exercise as a discrete exercise separate from other activity data in response to the touch input confirmation, and 
associating the stored portion of the motion data related to the running exercise with the discrete exercise (See claim 3 rejection above).

Re claims 4, 14, 24:
4. The wearable device of claim 3, wherein the storing of the portion the motion data related to the running exercise is performed before receiving the touch input confirmation (Brown, fig. 86a, “Walk to Connect”; “Detected”, “Ready Start/ End”; [0115], “For example, after entering the Run mode, the controller 18 displays the "Walk To Connect" screen with a shoe-shaped icon … The user walks so that the watch 10 detects the sensor … Once properly detected, a "Ready" screen is displayed … Once the user selects the "Start" option, the watch 10 begins recording the athletic performance”; the system records the walk signals (biometric data) before the user select the “Start” option).

14. The biometric tracking device of claim 13, wherein the storing of the portion the motion data related to the running exercise is performed before receiving the touch input confirmation (See claim 4 rejection above).

24. The method of claim 23, wherein the storing of the portion the motion data related to the running exercise is performed before receiving the touch input confirmation (See claim 4 rejection above).

Re claims 5, 15, 25:
5. The wearable device of claim 2, wherein the memory further comprises computer-executable instructions for controlling the at least one processor to: receive, from the touch screen display, an indication that the user has not started the running exercise, and refrain from associating the stored portion of the motion data with a discrete exercise (Brown, figs. 86e, “Ready Go/Stop”; [0119], “Once properly detected, a "Ready" screen is displayed wherein the shoe-shaped icon and heart-shaped icon are darkened and not blinking to indicate that the sensors have been properly detected. As further shown in the FIG. 86e, depending on the sensor detected first by the watch 10, the shoe-shaped icon or the heart-shaped icon may be darkened while the other is still in outline form indicating that the watch 10 is detecting. A "Start/End" selection is also displayed with the "Ready" screen. Once the user selects the "Start" option, the watch 10 begins recording the athletic performance including speed, distance, heart rate and other parameters such as calories burned”).

15. The biometric tracking device of claim 12, wherein the memory further stores computer-executable instructions for controlling the at least one processor to: receive, from the touch screen display, an indication that the user has not started the running exercise, and refrain from associating the stored portion of the motion data with a discrete exercise (See claim 5 rejection above).

25. The method of claim 22, further comprising: receiving, from the touch screen display, an indication that the user has not started the running exercise, and refraining from associating the stored portion of the motion data with a discrete exercise (See claim 5 rejection above).

Re claims 31 - 32:
31. The wearable device of claim 1, wherein the memory further comprises computer-executable instructions for controlling the at least one processor to: responsive to determining the user has started the running exercise, display one or more metrics of the running exercise.  32. The wearable device of claim 31, wherein the one or more metrics comprise a duration of the exercise and a distance covered by the user during the running exercise (Brown, fig. 86a; fig. 86d; fig. 86e – 89c). 

Re claims 36:
36. The wearable device of claim 1, wherein the one or more motion sensors comprise an accelerometer (Blahnik, [0126], “accelerometer 168 coupled to peripherals interface 18”).

Claims 33 – 35 are rejected under 35 U.S.C. 103 as being unpatentable over Blahnik et al. (US 2016/0058337 A1) in view of Brown et al. (US 2012/0274508 A1) and Nagahara (US 2016/0361598 A1) as applied to claim 1 above, and further in view of Lee et al. (US 2012/0015778 A1).
Re claims 33 - 35:
Blahnik teaches 35. The wearable device of claim 33, wherein the music is played via the wearable computing device or the mobile device (Blahnik, [0219], “Icon 422 for video and music player module 152, also referred to as iPod (trademark of Apple Inc.) module 152, labeled "iPod;"”; [0100], “such as a mobile telephone, that also contains other functions, such as PDA and/or music player functions”). 

Blahnik does not explicitly disclose cause music to be played in response to determining the user started the running exercise.  Lee teaches location-aware fitness monitoring program products, systems, and methods, and application (Lee, Abstract).  Lee teaches 33. The wearable device of claim 1, wherein the memory further comprises computer-executable instructions for controlling the at least one processor to: cause music to be played in response to determining the user started the running exercise. 34. The wearable device of claim 33, wherein the memory further comprises computer-executable instructions for controlling the at least one processor to: cause the music to stop in response to determining the user has ended the running exercise (Lee, [0429], “the portable fitness monitoring device 102 may begin to playback music in response to the determination that the portable fitness monitoring device 102 is moving”; [0436], “the system may pause music in response to a stop in motion and then restart it when the user is moving again. When the user us finally stopped, the system may stop the music and the workout routine”).  Therefore, in view of Lee, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device described in Blahnik, by providing the music based on the workout as taught by Lee, in order to appropriate entertainment, motivation, or other benefits during the physical activity (Lee, [0268]). One of ordinary skill in the art would have readily recognized that reduce power consumption by only playing music during workout. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5,11-15,21-25,31-32,36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 6 - 7, 12, 16 - 17, 22 - 23, 26 – 27 of U.S. Patent No. 10488527 (‘527) in view of Brown et al. (US 2012/0274508 A1) and Nagahara (US 2016/0361598 A1).
Re claims 1, 11, 21:
Claims 1, 6, 22, 23 and 27 in ‘527 teaches all the limitations in claims 1, 11 and 21, except “activate the GPS receiver in response to determining the user has started the running exercise, display, via the touch screen display, an indication that the user has started the exercise, receive, from the touch screen display, a touch input confirmation that the user has started the exercise, determine, based on the motion data, that the user has ended the running exercise, and deactivate the GPS receiver in response to determining the user has ended the running exercise”.  Brown teaches ‘527’s deficiency; specifically,  display, via the touch screen display, an indication that the user has started the exercise, receive, from the touch screen display, a touch input confirmation that the user has started the exercise (Brown, fig. 86e, [ j ] – “Walk to Connect” - a user started the exercise; [ I ] – is an indication that the user has started the exercise; [ l ] – “Ready GO/STOP” – touch input confirmation; [0047], “the watch 10 may provide the shock button in combination with a touch screen for additional input capabilities”; [0119], “A "Start/End" selection is also displayed with the "Ready" screen. Once the user selects the "Start" option, the watch 10 begins recording the athletic performance including speed, distance, heart rate and other parameters such as calories burned”; [0189], “communicate via BLUETOOTH protocol”).  Therefore, in view of Brown, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method/system described in ‘527, by providing the touch confirmation interface and wireless transceiver as taught by Brown, in order to make sure the user is ready to start the exercise session (Brown, [0119], “Once properly detected, a "Ready" screen is displayed wherein the shoe-shaped icon and heart-shaped icon are darkened and not blinking to indicate that the sensors have been properly detected … Once the user selects the "Start" option, the watch 10 begins recording the athletic performance”).   Furthermore, it was known in the art that the touch screen is space-saving because display and input space are integrated.  Brown further suggests the watch may be configured for wireless remote control using another device such as a music playback device, a dedicated remote control and the like. The wireless communication may include the transmission of athletic performance data, control commands, display information and the like (Brown, [0057]).

Nagahara teaches ‘527’s deficiency; specifically, activate the GPS receiver in response to determining the user has started the running exercise; determine, based on the motion data, that the user has ended the running exercise, and deactivate the GPS receiver in response to determining the user has ended the running exercise (Nagahara, fig. 6, S230 - “IS USER WALKING?” – motion data; S240 – “SET TIMEOUT PERIOD T0 AND DRIVE GPS SENSOR FOR TIMEOUT PERIOD T0”; S250 - “HAS POSITIONING BEEN SUCCESSFUL?” – activate GPS receiver; [0102], “The processor 120 refers to the acceleration data outputted from the acceleration sensor 113 to evaluate whether or not the user is walking”; [0104], “drives the GPS sensor 110 for the timeout period T0 (Electric power supply to the GPS sensor 110 is initiated to bring the GPS sensor 110 into in a running state)”; [0178], “… including cross-country skiing and ski jumping), running, bicycling, walking, tennis, swimming”).   Therefore, in view of Nagahara, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method / apparatus described in ‘527, by activating GPS sensor based on acceleration data as taught by Nagahara, in order to reduce power consumption by activating the sensor when positional data is needed (Nagahara, [0059], “Since the electronic apparatus 1 can avoid useless logging performed when the user forgets to input the termination instruction, useless electric power consumption can be avoided”). 

Re claims 2 - 3, 12 - 13, 22 - 23:
The subject matter claimed in the instant application is fully disclosed in the more specific in claims 2, 6 – 7, 12, 16 – 17, 22 and 26 – 27 in ‘527.

Re claims 4 - 5, 14 - 15, 24 - 25:
See Brown citation above, fig. 86e, [ j ] – “Walk to Connect” - a user started the exercise; [ I ] – is an indication that the user has started the exercise; [ l ] – “Ready GO/STOP” – touch input confirmation; [0047], “the watch 10 may provide the shock button in combination with a touch screen for additional input capabilities”; [0119], “A "Start/End" selection is also displayed with the "Ready" screen. Once the user selects the "Start" option, the watch 10 begins recording the athletic performance including speed, distance, heart rate and other parameters such as calories burned”; [0189], “communicate via BLUETOOTH protocol”.  

Re claims 31 – 32:
The subject matter claimed in the instant application is fully disclosed in the more specific in claims 1 – 3, 6 - 7 in ‘527.

Re claim 36:
The subject matter claimed in the instant application is fully disclosed in the more specific in claim 1 in ‘527.

Claims 33 - 35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 6 - 7, 12, 16 - 17, 22 - 23, 26 – 27 of U.S. Patent No. 10488527 (‘527) in view of Brown et al. (US 2012/0274508 A1) and Nagahara (US 2016/0361598 A1) as applied to claim 1 above, and further in view of Lee et al. (US 2012/0015778 A1).
Re claims 33 – 35:
‘527 does not explicitly disclose cause music to be played in response to determining the user started the running exercise.  Lee teaches location-aware fitness monitoring program products, systems, and methods, and application (Lee, Abstract).  Lee teaches 33. The wearable device of claim 1, wherein the memory further comprises computer-executable instructions for controlling the at least one processor to: cause music to be played in response to determining the user started the running exercise. 34. The wearable device of claim 33, wherein the memory further comprises computer-executable instructions for controlling the at least one processor to: cause the music to stop in response to determining the user has ended the running exercise.  35. The wearable device of claim 33, wherein the music is played via the wearable computing device or the mobile device (Lee, [0429], “the portable fitness monitoring device 102 may begin to playback music in response to the determination that the portable fitness monitoring device 102 is moving”; [0436], “the system may pause music in response to a stop in motion and then restart it when the user is moving again. When the user us finally stopped, the system may stop the music and the workout routine”).  Therefore, in view of Lee, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device described in ‘527, by providing the music based on the workout as taught by Lee, in order to appropriate entertainment, motivation, or other benefits during the physical activity (Lee, [0268]). One of ordinary skill in the art would have readily recognized that reduce power consumption by only playing music during workout. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-5,11-15,21-25,31-36 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACK YIP whose telephone number is (571)270-5048. The examiner can normally be reached Monday thru Friday; 9:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, XUAN THAI can be reached on (571) 272-7147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACK YIP/Primary Examiner, Art Unit 3715